 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9   MARILYN FRIEDMAN, EX REL,               )   Case No.: 5:17-cv-02502-JPR
     MICHAEL STEVE FRIEDMAN,                 )
10                                           )   {PROPOSED} ORDER AWARDING
                 Plaintiff,                  )   EQUAL ACCESS TO JUSTICE ACT
11                                           )   ATTORNEY FEES AND EXPENSES
           vs.                               )   PURSUANT TO 28 U.S.C. § 2412(d)
12                                           )   AND COSTS PURSUANT TO 28
     NANCY A. BERRYHILL, Acting              )   U.S.C. § 1920
13   Commissioner of Social Security,        )
                                             )
14               Defendant                   )
                                             )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $4,761.45 as
19   authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
20   by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
21   DATE: May 16, 2019
22                            ___________________________________
                              THE HONORABLE JEAN P. ROSENBLUTH
23                            UNITED STATES MAGISTRATE JUDGE
24
25
26

                                             -1-
 1   Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Matthew F. Holmberg
     _________________________
 4   Matthew F. Holmberg
     Attorney for plaintiff
 5   MARILYN FRIEDMAN, EX REL,
     MICHAEL STEVE FRIEDMAN
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                     -2-
